                        1    J. EDWARD BROOKS, State Bar No. 247767
                             ELIEZER M. COHEN, State Bar No. 302248
                        2    GAVRILOV & BROOKS
                             2315 Capitol Avenue
                        3    Sacramento, CA 95816
                             Telephone:    (916) 504-0529
                        4    Facsimile:    (916) 473-5870
                             Email:        ebrooks@gavrilovlaw.com
                        5
                             Attorneys for Plaintiff
                        6    GREGORY SIMMONS

                        7

                        8                                    UNITED STATES DISTRICT COURT

                        9                                EASTERN DISTRICT OF CALIFORNIA

                       10

                       11    GREGORY SIMMONS,                                  Case No. 2:16-cv-02959-JAM-DB
SACRAMENTO, CA 95816
 2315 CAPITOL AVENUE
  GAVRILOV & BROOKS




                       12                       Plaintiff,                     JOINT STIPULATION AND [PROPOSED]
                                                                               ORDER EXTENDING TIME TO FILE
                       13           v.                                         DISPOSITIONAL DOCUMENTS

                       14    STATE OF CALIFORNIA
                             DEPARTMENT OF GENERAL
                       15    SERVICES, and FRED KLASS, an
                             individual, and DOES 1 -10,
                       16
                                                Defendant.
                       17

                       18          GREGORY SIMMONS (“Plaintiff”) and STATE OF CALIFORNIA, DEPARTMENT OF

                       19   GENERAL SERVICES and FRED KLASS (“Defendants”) (collectively, “the Parties”), by and

                       20   through the undersigned counsel, hereby stipulate and agree as follows:

                       21          WHEREAS, on January 29, 2019, the parties participated in a Further Settlement Conference

                       22   before Magistrate Judge Edmund F. Brenna;

                       23          WHEREAS, on January 29, 2019, the case settled and the Court set the due date for the Parties

                       24   stipulation for dismissal for April 1, 2019 (Dkt. No. 22);

                       25          WHEREAS, Plaintiff needs until July 1, 2019, to comply with the terms of the settlement

                       26   agreement;

                       27          The Parties therefore stipulate and agree, through their respective counsel, that dispositional

                       28   documents shall be filed no later than July 31, 2019.
                                                                                1.
                                      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE
                                                        STIPULATION FOR DISMISSAL
                        1

                        2   Dated: February 21, 2019                               GAVRILOV & BROOKS
                        3

                        4                                                       /s/ J. Edward Brooks
                                                                                J. Edward Brooks
                        5                                                       Attorneys for Plaintiff
                                                                                GREGORY SIMMONS
                        6

                        7
                            Dated: February 21, 2019                            Xavier Becerra
                        8                                                       Attorney General of California
                        9

                       10                                                       /s/ Amy B. Lindsey-Doyle
                                                                                Amy B. Lindsey-Doyle
                       11                                                       Deputy Attorney General
                                                                                Attorneys for Defendants
SACRAMENTO, CA 95816
 2315 CAPITOL AVENUE
  GAVRILOV & BROOKS




                       12                                                       DEPARTMENT OF GENERAL SERVICES nd
                                                                                FRED KLASS
                       13

                       14
                                                                  [PROPOSED] ORDER
                       15
                                   Based upon the foregoing stipulation of the Parties, and good cause appearing therefor,
                       16
                            IT IS HEREBY ORDERED AS FOLLOWS:
                       17
                                   The Parties dispositional documents are to be filed no later than July 31, 2019.
                       18

                       19
                            Dated: February 26, 2019.
                       20                                                       HON. EDMUND F. BRENNAN
                                                                                UNITED STATES MAGISTRATE JUDGE
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                              2.
                                     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE
                                                       STIPULATION FOR DISMISSAL
